Exhibit 10.2

AMENDMENT TO
SERVICES AGREEMENT




THIS AMENDMENT TO SERVICES AGREEMENT (this "Amendment") is entered into as of
February 17, 2014 by and between CVR Refining, LP, a Delaware limited
partnership ("MLP"), CVR Refining GP, LLC, a Delaware limited liability company
("GP"), and CVR Energy, Inc., a Delaware corporation ("CVR", and collectively
with MLP and GP, the "Parties" and each, a "Party").


RECITALS


The Parties entered into a Services Agreement effective as of December 31, 2012
(the "Agreement"), pursuant to which CVR agreed to provide the Services to the
Services Recipients. The Parties desire to amend the Agreement in the manner set
forth in this Amendment.


The parties agree as follows:


1.Capitalized Terms. Capitalized terms used but not defined herein have the
meanings assigned to them in the Agreement.


2.Payment Amount. Section 3.01 of the Agreement is amended and restated to read
as follows:


"Section 3.01    Payment Amount. GP shall pay or cause MLP or the Refining Subs
to pay, to CVR (or its Affiliates as CVR may direct) the amount of any direct or
indirect expenses incurred by CVR or its Affiliates in connection with the
provision of Services by CVR or its Affiliates (the "Payment Amount"), in
accordance with the following:


(a)Seconded Personnel. The Payment Amount will include all Personnel Costs of
Seconded Personnel, to the extent attributable to the periods during which such
Seconded Personnel are provided to the Services Recipients.


(b)Shared Personnel and Administrative Personnel. The Payment Amount will
include a prorata share of all Personnel Costs of Shared Personnel and
Administrative Personnel (including government and public relations), as
determined by CVR on a commercially reasonable basis, based on the percent of
total working time that such respective personnel are engaged in performing any
of the Services.


(c)Administrative Costs. The Payment amount will include the following:








--------------------------------------------------------------------------------



(i)Office Costs. A prorata share of all office costs (including, without
limitation, all costs relating to office leases, equipment leases, supplies,
property taxes and utilities) for all locations of Administrative Personnel, as
determined by CVR on a commercially reasonable basis, based on the Refining
Payroll Percentage;


(ii)Insurance. Insurance premiums will be direct charged to the applicable
insured to the extent possible, and otherwise will be allocated on a
commercially reasonable basis as mutually agreed upon by the Parties;


(iii)Outside Services. Services provided by outside vendors (including audit
services, legal services, government and public relation services, and other
services) will first be direct charged where applicable, provided, however, the
Payment Amount will include a prorata share of charges for all services that are
provided by outside vendors and not direct charged, as determined by CVR on a
commercially reasonable basis, based on the estimated portion of such services
that are for the benefit of the Services Recipients;


(iv)Other SGA Costs. A prorata share of all other sales, general and
administrative costs relating to the Services Recipients, as determined by CVR
on a commercially reasonable basis, based on the estimated portion of such
services that are for the benefit of the Services Recipients; and


(v)Depreciation and Amortization. A prorata share of depreciation and
amortization relating to all locations of Administrative Personnel, as
determined by CVR on a commercially reasonable basis, based on the Refining
Payroll Percentage, following recognition of such depreciation or amortization
as an expense on the books and records of CVR or its Affiliates.


(d)Other Costs. Bank charges, interest expense and any other costs as reasonably
incurred by CVR or its Affiliates in the provision of Services will be direct
charged as applicable. For the avoidance of doubt, any of the foregoing costs
and expenses described in Section 3.01 that are direct charged to any Party will
not be included in the Payment Amount."


3.Effective Date. Each of the amendments contemplated by this Amendment is
effective as of January 1, 2014 (the "Effective Date").








--------------------------------------------------------------------------------



4.Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement. References in the Agreement to "Agreement", "hereof", "herein", and
words of similar import are deemed to be a reference to the Agreement as amended
by this Amendment.


5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.


[signature page follows]








--------------------------------------------------------------------------------



The parties have executed this Amendment as of the date first written above, but
effective as of the Effective Date.


CVR Refining, LP
By: CVR Refining GP, LLC, its general partner




CVR Refining GP, LLC
By:
/s/ Stanley A. Riemann
By:
/s/ Susan M. Ball
Name:
Stanley A. Riemann
Name:
Susan M. Ball
Title:
Chief Operating Officer
Title:
Chief Financial Officer and Treasurer





CVR Energy, Inc.






By:
/s/ John J. Lipinski
Name:
John J. Lipinski
Title:
Chief Executive Officer and President






4

